                                               3:20-cv-03233-SEM-TSH # 158-1                   Page 1 of 9
                                                                                                                                               E-FILED
                                                                                                                     Tuesday, 18 May, 2021 12:04:14 AM
                                                                                                                          Clerk, U.S. District Court, ILCD
                                                                     COSTS
Expense                                                 Category                                                  Amount
Filing Fee for Petition for Return of Children          Filing Fee for Petition for Return of Children                       $400.00
GAL Jared Scott                                         Other                                                              $20,582.72
Dr. Robert Shapiro, Rebuttal Expert Psychologist        Other                                                              $28,000.00
Azan Marwah, Rebuttal Expert Hong Kong                  Other                                                              $24,367.09
Puja Kupai, Consulting Expert Hong Kong                 Other                                                               $8,111.85

Feinberg Sharma P.C. Research and document
expenses (11/15/20 invoice)                             Other                                                               $2,700.00
Veteran's Distribution Messenger Service, delivery of
passport to client after visit 1/21/21                  Other                                                                 $55.13
Process Server for service                              9/16/20 Service on Respondent                                         $83.20
Process Server for Service                              9/16/20 Service on Respondent                                         $93.20
KATHY J SULLIVAN - fees for court transcripts for       Fees for printed or electronically recorded transcripts
hearing proceedings held 10/23/2020                     necessarily obtained for use in the case                             $127.75

Service of Process to Stewardson-Strasburg CUSD 5A      Fees for service of summons and subpoena                             $395.00
PACER PUBLIC RECORDS SYSTEM Pacer Charges               Fees and disbursements for printing                                    $3.40
WASHINGTON EXPRESS LLC - Order # 3162029
Delivery to Corporation Services from Akerman on
01/13/21                                                Fees for service of summons and subpoena                              $23.69
WASHINGTON EXPRESS LLC - Order # 3162030
Delivery to David Leigh Shambaugh from Akerman on
01/1/2021                                               Fees for service of summons and subpoena                              $49.30
WASHINGTON EXPRESS LLC - Order # 31626627
Delivery to Corporation Services from Akerman on
01/15/21                                                Fees for service of summons and subpoena                              $18.39

WASHINGTON EXPRESS LLC - Order # 3161195
Delivery to GWU OGC from Akerman on 01/11/2021 Fees for service of summons and subpoena                                       $31.09

WASHINGTON EXPRESS LLC - Order # 31612215
Delivery from GWU OGC to Akerman on 01/11/2021. Fees for service of summons and subpoena                                      $19.16
                                              3:20-cv-03233-SEM-TSH # 158-1                Page 2 of 9


MAGNA LEGAL SERVICES LLC - fees for virtual video    Fees for printed or electronically recorded transcripts
deposition of Michel Debolt                          necessarily obtained for use in the case                      $150.00
AREA WIDE REPORTING SERVICE - Transcript of Court    Fees for printed or electronically recorded transcripts
Proceeding on 12/18/20                               necessarily obtained for use in the case                       $58.40
VERITEXT - Service of Process to David Leigh
Shambaugh.                                           Fees for service of summons and subpoena                      $135.00
MAGNA LEGAL SERVICES LLC - Original and certified
copy of transcript of virtual video deposition of    Fees for printed or electronically recorded transcripts
Michel Debolt                                        necessarily obtained for use in the case                     $3,131.42
PACER PUBLIC RECORDS SYSTEM Pacer Charges            Fees and disbursements for printing                              $4.90
Lexis Advance Research                               Fees and disbursements for printing                             $73.59
MAGNA LEGAL SERVICES LLC - fees for virtual video    Fees for printed or electronically recorded transcripts
deposition of Chuk Ching Wan                         necessarily obtained for use in the case                      $332.50
PACER PUBLIC RECORDS SYSTEM Pacer Charges            Fees and disbursements for printing                             $2.00
Lexis Advance Research                               Fees and disbursements for printing                            $40.74

US MESSENGER LOGISTICS MANAGEM - Messenger
charges for delivery of exhibits to court.          Fees and disbursements for printing                            $175.78
MAGNA LEGAL SERVICES LLC -court reporter services Fees for printed or electronically recorded transcripts
re: video synch of deposition of Phil Chan.         necessarily obtained for use in the case                      $1,330.00
                                                    Fees for exemplification and the costs of making copies of
VERITY GROUP LLC -reproduction of Petitioner's      any materials where the copies are necessarily obtained for
Exhibits                                            use in the case                                               $3,599.10
                                                    Fees for exemplification and the costs of making copies of
MAGNA LEGAL SERVICES LLC -court reporter fees for any materials where the copies are necessarily obtained for
video sync of deposition of Pen-Yuen Beth Chang     use in the case                                                $142.50
                                                    Fees for exemplification and the costs of making copies of
                                                    any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                     use in the case                                                 $33.70
MAGNA LEGAL SERVICES LLC -court reporter fees for Fees for printed or electronically recorded transcripts
video sync of deposition of Michel Debolt           necessarily obtained for use in the case                      $1,185.00
MAGNA LEGAL SERVICES LLC - court reporter fees for
video sync of deposition of Chung Chui Wan and Eune Fees for printed or electronically recorded transcripts
Corpuz                                              necessarily obtained for use in the case                       $285.00
                                                 3:20-cv-03233-SEM-TSH # 158-1                  Page 3 of 9


MAGNA LEGAL SERVICES LLC -Video sych of                   Fees for printed or electronically recorded transcripts
deposition of Azan Marwah 3/1/21.                         necessarily obtained for use in the case                       $299.25
MAGNA LEGAL SERVICES LLC -Court Reporter fees for
deposition of Dr. Alan Jaffe, including original and      Fees for printed or electronically recorded transcripts
certified copy of transcript..                            necessarily obtained for use in the case                      $1,598.20
                                                          Fees for exemplification and the costs of making copies of
                                                          any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                           use in the case                                                 $86.00
                                                          Fees for exemplification and the costs of making copies of
                                                          any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                           use in the case                                                 $78.88
                                                          Fees for exemplification and the costs of making copies of
                                                          any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                           use in the case                                                 $82.30
CHICAGO MESSENGER SERVICE INC - 1) 3/22/21                Fees for exemplification and the costs of making copies of
Daniel E Templer 1125 Williams BLVD Springfield, IL       any materials where the copies are necessarily obtained for
62704                                                     use in the case                                                $971.49
MAGNA LEGAL SERVICES LLC - Court Reporter Fees
for certified copy of transcript of deposition of Chung
                                                 Fees for printed or electronically recorded transcripts
Chui Wan                                         necessarily obtained for use in the case                               $2,085.48
Lexis Advance Research                           Fees and disbursements for printing                                       $74.25
PACER PUBLIC RECORDS SYSTEM Pacer Charges        Fees and disbursements for printing                                       $32.40
                                                 Fees for exemplification and the costs of making copies of
                                                 any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                  use in the case                                                          $11.24
                                                 Fees for exemplification and the costs of making copies of
                                                 any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                  use in the case                                                          $11.19
                                                 Fees for exemplification and the costs of making copies of
                                                 any materials where the copies are necessarily obtained for
FEDERAL EXPRESS                                  use in the case                                                          $11.19
                                                 Fees for exemplification and the costs of making copies of
CHICAGO MESSENGER SERVICE INC - 1) 04/12/21 Job: any materials where the copies are necessarily obtained for
3112-751 T. Sendek RES.                          use in the case                                                          $48.06
                                                   3:20-cv-03233-SEM-TSH # 158-1                  Page 4 of 9


                                                            Fees for exemplification and the costs of making copies of
Courier services for trial exhibits from Chicago to         any materials where the copies are necessarily obtained for
Springfield                                                 use in the case                                                           $682.00
ADC Tech Services - Remote Court Proceeding
Assistance for managing witnesses and exhibits              Other                                                                   $2,850.00
                                                            Fees for printed or electronically recorded transcripts
Kathy J SULLIVAN - fees for trial transcripts               necessarily obtained for use in the case                                $3,860.00

                                                31-Oct-21   Other - Flight Hong Kong <=> Chicago                                      3,172.91
                                                23-Dec-20   Other - Flight Hong Kong <=> Chicago                                        915.19
                                                13-Jan-21   Other - Flight Chicago <=> Bahamas                                          817.65
                                                22-Feb-21   Other - Flight Chicago <=> Bahamas                                          672.65
                                                 4-May-21   Other - Flight Chicago => Mexico for Petitioner & Children                1,003.67
                                                 6-May-21   Other - Flight Mexico => Hong Kong for Petitioner and Children            1,816.84

11/2/2020 to 11/6/20                                        Other - Accomodations to Visit Children                                    1,378.44
11/6/20 to 11/11/20                                         Other - Accomodations to Visit Children                                    1,854.95
11/11/20 to 11/16/20                                        Other - Accomodations to Visit Children                                      984.93
                                                            Other - Accomodations to wait for COVID Test for Return to
11/16/20 to 11/19/20                                        Hong Kong after visit with children                                          444.32
11/20/20 to 12/4/20                                         Other - Quarantine accomodations for Return after visit with Children in US1,963.29
12/24/20 to 1/13/21                                         Other - Accomodations to Visit Children                                    3,397.86
1/13/21 to 2/11/21                                          Other - Accomodations to Wait to Visit Children                            3,000.00
2/11/21 to 2/22/21                                          Other - Accomodations to Visit Children                                    2,632.62
2/22/21 to 3/18/21                                          Other - Accomodations to Wait for Trial                                    3,000.00
3/18/21 to 3/27/21                                          Other - Accomodations for Trial                                            1,339.87
3/27/21 to 4/5/21                                           Other - Accomodations to Visit Children                                    2,663.02
4/5/21 to 4/12/21                                           Other - Accomodations for Trial                                            1,234.32
4/12/21 to 4/19/21                                          Other - Accomodations to Visit Children                                    2,787.93
4/19/21 to 5/4/21                                           Other - Accomodations to Wait for Trial Result & Visit Children            2,571.43
5/4/21 to 5/6/21                                            Other - Accomodations for Return to Hong Kong with children                  338.19
                                                            Other - Accomodations to Quarantine for Return to Hong
5/7/21 to 5/28/21                                           Kong with children from US                                                 9,197.47
3:20-cv-03233-SEM-TSH # 158-1         Page 5 of 9


    **Flights and Accomodations paid in HKD have been
    converted to USD

    Total Costs                                         $155,710.07
3:20-cv-03233-SEM-TSH # 158-1   Page 6 of 9
3:20-cv-03233-SEM-TSH # 158-1   Page 7 of 9
3:20-cv-03233-SEM-TSH # 158-1   Page 8 of 9
3:20-cv-03233-SEM-TSH # 158-1   Page 9 of 9
